HARDY, Judge.
This is a suit in which plaintiff, as sub-rogee of its insured, seeks judgment against the defendants jointly, severally and in solido, in the sum of $12,503.36, being the amount paid by plaintiff to its insured in. settlement of the loss of the cargo of a tractor-trailer unit resulting from an automobile collision allegedly caused by the negligence of defendants. From an adverse judgment plaintiff has appealed.
Under the plain provisions of Section 10, Article 7, of the Constitution of 1921 appellate jurisdiction in civil suits where the amount in dispute exceeds $2,000, exclusive of interest, is conferred upon the Supreme’ Court. It follows that this court is without jurisdiction of the appeal.
It is therefore ordered that this case be and it is hereby transferred to the Honorable the Supreme Court of Louisiana and plaintiff is allowed sixty days from the date upon which this judgment becomes final within which to perfect the appeal by filing proper transcript in said court, otherwise the said appeal shall stand dismissed. Plaintiff-appellant is taxed with the costs, of this appeal and all other costs await final, determination of the cause.